DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 
Claim 9 recites the limitation "the ground-based moving body" and “the flying moving body” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 depends upon claim 9 and therefore inherits the above rejection of claim 9.
The term "surroundings" in claims 2, 4, and 9 is a relative term which renders the claim indefinite.  The term "surroundings" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not make clear how far away from the vehicle an environmental condition is no longer surrounding the vehicle. For the purposes of compact prosecution the term surroundings has been interpreted to mean the area beginning outside of the vehicle and ending at the delivery location of an item.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luckay et al. (U.S. P.G. Pub. 2018/0158018 A1), hereinafter Luckay.

Claim 1. 
Luckay discloses a vehicle comprising: 
a first bay configured to accommodate a ground-based moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0052], [0062] autonomous delivery units are stored in the mothership; Fig. 2B items 252, 254; [0057] dispense outbound items; [0058] autonomous delivery unit drives to inbound and outbound portions of the mothership; [0061] mothership embodiments may include any combination of components and functionalities; [0062], [0064] ramp); 
a second bay configured to accommodate a flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; Fig. 2C Item 262; [0052] autonomous delivery units are stored in the mothership; [0060], [0066] mothership includes top hatches 262 to accommodate aerial autonomous delivery units; [0061] mothership embodiments may include any combination of components and functionalities); 
a cargo hold connected to both the first bay and the second bay, and configured to store a package to be moved to either the ground-based moving body or the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership; [0062], [0066] freight bay); 
a first memory (Luckay Fig. 7 [0081], [0083] memory 775); and 
a first processor connected to the first memory (Luckay Fig. 7 [0081], [0082] control computer; [0084] control computer performs operations stored on the memory), 
the first processor being configured to select whether to move the package in the cargo hold to the ground-based moving body or the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0103] determine whether to perform the item transaction by autonomous delivery unit).

Claim 2. 
Luckay disclose all of the elements of claim 1, as shown above. Additionally, Luckay discloses wherein: 
the vehicle is an autonomous vehicle (Luckay [0053], [0091] the mothership may move autonomously); and 
the first processor is configured to: 
acquire position information relating to the vehicle (Luckay [0049], [0094], [0114] mothership location), 
detect travel environment information relating to surroundings of the vehicle (Luckay [0085], [0104] each item transaction record includes characteristics of the item origin/destination location such as wheel chair accessibility and gate access), 
create a travel plan (Luckay Fig. 10, Fig. 11, [0100] in block 1020, a manifest is generated for manual and autonomous item delivery sets; [0105] autonomous delivery unit transactions are ordered based on a mothership route; [0106] select a contiguous set of autonomous delivery unit transactions), and 
determine whether or not flight of the flying moving body is viable based on at least one of the position information, the travel environment information, or the travel plan (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit).

Claim 3. 
Luckay disclose all of the elements of claim 2, as shown above. Additionally, Luckay discloses wherein the first processor is further configured to 
determine whether or not flight of the flying moving body is viable based on attribute information relating to an attribute of the package (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0085], [0104] each item transaction record includes characteristics of the item origin/destination location such as wheel chair accessibility and gate access).

Claim 4. 
Luckay disclose all of the elements of claim 1, as shown above. Additionally, Luckay discloses wherein: 
the vehicle is an autonomous vehicle (Luckay [0053], [0091] the mothership may move autonomously); and 
the first processor is configured to: 
acquire position information relating to the vehicle (Luckay [0049], [0094], [0114] mothership location), 
detect travel environment information relating to surroundings of the vehicle (Luckay [0085], [0104] each item transaction record includes characteristics of the item origin/destination location such as wheel chair accessibility and gate access), 
create a travel plan (Luckay Fig. 10, Fig. 11, [0100] in block 1020, a manifest is generated for manual and autonomous item delivery sets; [0105] autonomous delivery unit transactions are ordered based on a mothership route; [0106] select a contiguous set of autonomous delivery unit transactions), and 
determine whether or not movement of the ground-based moving body is viable based on delivery site information relating to a delivery site of the package, and at least one of the position information, the travel environment information, or the travel plan (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit).

Claim 5. 
Luckay disclose all of the elements of claim 1, as shown above. Additionally, Luckay discloses wherein: 
the first bay is disposed at a vehicle lower side of the cargo hold (Luckay [0052], [0062] autonomous delivery units are stored in the mothership; Fig. 2B items 252, 254; [0057] dispense outbound items; [0058] autonomous delivery unit drives to inbound and outbound portions of the mothership; [0061] mothership embodiments may include any combination of components and functionalities; [0062], [0064] ramp); and 
the second bay is disposed further toward a vehicle upper side than the first bay (Luckay Fig. 2C Item 262; [0052] autonomous delivery units are stored in the mothership; [0060], [0066] mothership includes top hatches 262 to accommodate aerial autonomous delivery units; [0061] mothership embodiments may include any combination of components and functionalities).

Claim 6. 
Luckay disclose all of the elements of claim 5, as shown above. Additionally, Luckay discloses: 
a sorting room that is disposed in the cargo hold so as to be adjacent to both the first bay and the second bay, and in which the package, when stored, is sorted for either the ground-based moving body or the flying moving body (Luckay [0052] loading arm may access items stored inside the mothership; [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership; [0062], [0066] freight bay), 
wherein the sorting room sorts by moving the package toward a vehicle lower side toward the ground-based moving body, or by sliding the package toward the flying moving body (Luckay [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership by the robotic arm; [0062], [0066] freight bay).

Claim 9. 
Luckay discloses a delivery system comprising: 
the vehicle of claim 1 (Luckay discloses this limitation as shown above in claim 1), 
the ground-based moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), and 
the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), 
the vehicle including a window in a wall of the second bay (Luckay Fig. 2A Item 215, [0052] access portal; [0066] in some aspects the freight bay does not include sides), 
the flying moving body including a second memory and a second processor connected to the second memory (Luckay [0107], [0109] autonomous delivery unit control computer), and 
the second processor being configured to: 
detect flight environment information relating to surroundings of the flying moving body through the window (Luckay [0107] autonomous delivery unit includes proximity sensors; [0108] autonomous delivery unit may receive GPS location), and 
determine whether or not flight of the flying moving body is viable based on the flight environment information (Luckay [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit).

Claim 10. 
Luckay discloses all of the elements of claim 9, as shown above. Additionally, Luckay discloses wherein the second processor is further configured to 
determine whether or not flight of the flying moving body is viable based on attribute information relating to an attribute of the package (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckay in view of Gillen et al. (U.S. P.G. Pub. 2018/0232693 A1), hereinafter Gillen.

Claim 7. 
Luckay disclose all of the elements of claim 1, as shown above. Regarding the following limitation: 
move the package in the cargo hold to the flying moving body in preference to the ground-based moving body in a case in which movement of the ground-based moving body is viable and flight of the flying moving body is also viable.
Luckay discloses wherein either a ground or flying delivery is viable (Luckay [0085] type of autonomous delivery unit allowed indication may be 3) a ground or flying delivery unit). However, Luckay does not disclose a preference between flying and ground deliveries, but Gillen does (Gillen [0064], [0072], [0108] transportation preferences include how the unit is transported (by air, by land)). One of ordinary skill in the art would have recognized that applying the known technique of considering transportation preference of Gillen to Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transportation preference for either air or ground transportation. Further, applying transportation preferences to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow increased recipient satisfaction by accounting for preferences in situations when there is more than one transportation option available.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckay in view of Studnicka (U.S. P.G. Pub. 2017/0286892 A1), hereinafter Studnicka.

Claim 8. 
Luckay disclose all of the elements of claim 1, as shown above. Regarding the following limitation:
notify a user corresponding to a delivery site of the package of arrival of the package in a case in which movement of the ground-based moving body is not viable and flight of the flying moving body is not viable, when a position of the vehicle is also proximate to the delivery site of the package.
Luckay discloses a situation in which a ground based moving body and a flying moving body are not viable (Luckay [0085]; [0095]). However, Luckay does not discloses notifying a user corresponding to a delivery site about the viability when the vehicle is proximate to the delivery site, but Studnicka does (Studnicka [0072] system may determine based upon photos or videos from the UAV that the delivery location is unfavorable for delivery and may send a notification to the recipient indicating that a delivery cannot or should not be conducted at the designated delivery location).
One of ordinary skill in the art would have been motivated to include the notification of a user corresponding to the delivery site that a ground and flight delivery is not viable in order to provide the user with an opportunity to provide an alternate delivery location as indicated by Studnicka (Studnicka [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the unfavorable delivery notification as taught by Studnicka in the system of Luckay, since the claimed invention is merely a combination of old elements in the art of unmanned delivery vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Luckay’s system with the improved functionality to allow a user the opportunity to designate an alternate delivery location.

Claim 11. 
Luckay discloses a delivery system comprising: 
a ground-based moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), 
a flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), 
a vehicle configured to accommodate the ground-based moving body and the flying moving body (Luckay Fig. 2B items 252, 254; Fig. 2C Item 262; [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0052], [0062] autonomous delivery units are stored in the mothership; [0057] dispense outbound items; [0058] autonomous delivery unit drives to inbound and outbound portions of the mothership; [0060], [0066] mothership includes top hatches 262 to accommodate aerial autonomous delivery units; [0061] mothership embodiments may include any combination of components and functionalities; [0062], [0064] ramp) and 
configured to store a package capable of being transferred to the ground-based moving body or the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership; [0062], [0066] freight bay), and 
a processing server capable of communicating with at least the vehicle (Luckay [0081] wireless hub of the vehicle; [0122], [0123]), 
the processing server including: 
a memory (Luckay [0121], [0123]), and 
a processor connected to the memory (Luckay [0122], [0123]); and 
the processor being configured to: 
acquire, from the vehicle, movement viability information relating to the ground-based moving body and flight viability information relating to the flying moving body (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit), 
acquire position information relating to a position of the vehicle (Luckay [0049], [0094], [0114] mothership location), and 
Regarding the following limitation:
notify a user corresponding to a delivery site of the package of arrival of the package in a case in which the movement viability information indicates that movement is not viable and the flight viability information indicates that flight is not viable, when the position of the vehicle is also proximate to the delivery site of the package.
Luckay discloses a situation in which a ground based moving body and a flying moving body are not viable (Luckay [0085]; [0095]). However, Luckay does not discloses notifying a user corresponding to a delivery site about the viability when the vehicle is proximate to the delivery site, but Studnicka does (Studnicka [0072] system may determine based upon photos or videos from the UAV that the delivery location is unfavorable for delivery and may send a notification to the recipient indicating that a delivery cannot or should not be conducted at the designated delivery location). One of ordinary skill in the art would have been motivated to include the teachings of Studnicka in the system of Luckay for the same reasons discussed above in claim 8.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckay in view of Studnicka further in view of Kantor et al. (U.S. P.G. Pub. 2016/0196525 A1), hereinafter Kantor.

Claim 12. 
Luckay in view of Studnicka teaches all of the elements of claim 11, as shown above. However, Luckay does not disclose wherein the processor is configured to 
confer a reward to the user enabling a product to be obtained in a case in which the user collects the package from the vehicle (Kantor [0056] reward for accepting payloads on behalf of operators of UAVs).
One of ordinary skill in the art would have recognized that applying the known technique of using incentives to prevent failed deliveries of Kantor to Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kantor to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such incentives for a user to prevent a failed UAV delivery attempt. Further, applying user incentives to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to reduce the occurrence of expensive redelivery attempts thereby saving costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.